DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I in the reply filed on 5/19/2021 is acknowledged. Claims 16 and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/19/2021.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means,” and are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) do not recite sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  The claim limitation(s) is/are: “fixation means” in claim 10.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Regarding claims 11 and 12, the phrase 
Claim Objections
Claims 13-15 objected to because of the following informalities:  a misspelling of the term “trochlear.”  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Engh et al. (US Pub. No. 2007/0173858; hereinafter Engh) in view of Wright et al. (US Pub. No. 2014/0142713; hereinafter Wright).
Engh teaches the following regarding claim 1: a modular knee prosthesis assembly kit for replacement of resected articular surfaces of a distal femur of a first patient side, the modular knee prosthesis assembly kit comprising: a) a bi-condylar component (911, 912, 928, 929) sized and shaped to substantially replace resected posterior and distal condylar bone portions (Figs. 22-27, 32A-34B, 36A-38B, 49A-49B), b) a first trochlear groove component (910) and a second trochlear groove component (927), each sized and shaped to replace a resected trochlear groove bone portion (Figs. 22-27, 32A-34B, 36A-38B, 49A-49B), the first trochlear groove component comprising a first patella articulation path (along the central portion of element 910) defining a first trochlear groove direction angle (Figs. 22-27, 32A-34B, 36A-38B), the second trochlear 
Regarding claims 1, 2, and 5, Engh teaches the limitations of the claimed invention, as described above. Engh further teaches that its modular knee components can be provided with a variety of sizes (para. 0150); however, it does not explicitly state that the first trochlear groove direction angle is different from the second trochlear groove direction angle. Wright teaches that it is well known in the art that prosthetic femoral components and their corresponding trochlear groove angles are provided with a variety of sizes, dimensions, and trochlear groove direction angles (Figs. 17-18; paras. 0118-0126), in order to ensure that the prosthesis will properly fit a particular patient’s anatomy. Wright also teaches that the difference between the trochlear groove angles is at least 3 degrees (Figs. 17-18; paras. 0118-0126). Wright further states that its condylar components can be provided with different medial and lateral heights (paras. 0011, 0101-0104, 0116-0126). It would have been obvious to one having ordinary skill in the art to modify the dimensions of the components of Engh, according to the teachings of Wright, for the purpose of ensuring that the prosthesis will properly fit and treat a particular patient’s anatomy.
Engh teaches the following regarding claim 3: the modular knee prosthesis assembly kit according to claim 1, wherein: the first patella articulation path has a concave cross section and is located between a first medial peak with a substantially convex cross section and with a first medial height, and a first lateral peak with a substantially convex cross section and with a first lateral height (please see annotated Figure A, below; Figs. 23, 25, 27, 32B, 37, 38A), and the 

    PNG
    media_image1.png
    410
    607
    media_image1.png
    Greyscale

Figure A.


    PNG
    media_image2.png
    421
    585
    media_image2.png
    Greyscale

Figure B.


Engh teaches the following regarding claim 6: the modular knee prosthesis assembly kit according to claim 1, wherein the assembly forms a trial knee prosthesis (paras. 0040, 0147-0149).  
Engh teaches the following regarding claim 7: the modular knee prosthesis assembly kit according to claim 1, wherein the assembly forms a long term implantable knee prosthesis (para. 0040).  Please note that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In the instant case of claims 6 and 7, the prosthesis assembly taught by Engh and Wright are fully capable of being used as trial components to determine the correct implant sizes and as permanent implants.
Engh teaches the following regarding claim 8: the modular knee prosthesis assembly kit according to claim 1, wherein the bi-condylar component comprises a supporting anterior strut element (84, 453), sized and shaped to engage with a back side of any one of the first and second trochlear groove components to increase stability of the engaged trochlear groove component (Figs. 32A-32B, 38B; paras. 0126, 0129).  
Engh teaches the following regarding claim 9: the modular knee prosthesis assembly kit according to claim 1, wherein the bi-condylar component comprises a supporting anterior strut element (453) comprising a peripheral, protruding rim (455) for capturing any one of the first 
Engh teaches the following regarding claim 10: the modular knee prosthesis assembly kit according to claim 1, wherein the kit comprises fixation means (84, 453) for fixing any one of the first and second trochlear groove components to the bi- condylar component (Figs. 32A-32B, 38B; paras. 0126, 0129).  
Engh teaches the following regarding claim 11: the modular knee prosthesis assembly kit according to claim 1, wherein any one of the first and second trochlear groove components is made of biocompatible plastic (para. 0020), such as poly-ethylene, polyetheretherketon, polyoxymethylene, and/or polyphenylsulfone.  
Engh teaches the following regarding claim 12: the modular knee prosthesis assembly kit according to claim 1, wherein the bi-condylar component is made of biocompatible material (para. 0020), such as cobalt-chrome, stainless steel, and/or ceramic material.  
Engh teaches the following regarding claim 13: the modular knee prosthesis assembly kit according to claim 1, wherein the width in a medial-lateral direction of the first and/or second trochlea groove component(s) substantially equals the width of the bi-condylar component (Figs. 22-27, 32A-34B, 36A-38B, 49A-49B).  
Engh teaches the following regarding claim 14: the modular knee prosthesis assembly kit according to claim 1, wherein the first and/or second trochlea groove component(s) comprise(s) at least one protruding engagement element (80, 450) for engaging with at least one pocket (31, 81) (Figs. 32A-32B, 34A-34B; paras. 0124-0125) in the bi-condylar component, or wherein the first and/or second trochlea groove component(s) comprise(s) at least one pocket (86, 457) for 
Engh teaches the following regarding claim 15: the modular knee prosthesis assembly kit according to claim 1, wherein the first and/or second trochlea groove component(s) further comprise(s) a first or second medial peak (Figures A and B; Figs. 32B, 34B, 36B, 38A, 49A), respectively, and Page 5 of 9Application No. 16/619,065Preliminary Amendment Attorney Docket Number L3587.10018US01a first or second lateral peak, respectively, forming therebetween the first or second patella articulation path, respectively (Figures A and B; Figs. 32B, 34B, 36B, 38A, 49A).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ann Schillinger whose telephone number is (571)272-6652.  The examiner can normally be reached on Monday-Friday (9am-5:30pm).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jerrah Edwards, at (408)918-7557.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.